STRAS, Justice
(concurring).
' I join the court’s opinion. The court’s analysis, in my view, is a straightforward and unexceptional application of the Double Jeopardy Clause of the Fifth Amendment to the United States Constitution. I write separately, however, to emphasize two points.
First, as the court recognizes, the district court unambiguously convicted Jef-fries when it stated, on the record, “I’ll accept your plea of guilty and find you guilty of the fifth degree domestic assault .... So you are convicted of that.” The language used by the district court in accepting Jeffries’ guilty plea was clear and unambiguous. If the court intended to conditionally accept Jeffries’ plea at the June 13, 2008 hearing, it could have used language to that effect. And even if the court made a mistake in entering and recording the conviction after accepting Jef-fries’ guilty plea, I would not disregard the court’s plain and unambiguous language in favor of an approach in which we attempt to discern what the court really meant by its words.
Second, the Double Jeopardy Clause barred the district court’s acceptance of Jeffries’ second guilty plea because the court had already convicted Jeffries once. Here, the district court unambiguously convicted Jeffries of the crime of felony domestic assault, then unambiguously un convicted Jeffries by giving him his “pleas back” and telling him that he was “not guilty” at a subsequent hearing,1 and then unambiguously convicted him again of felony domestic assault at yet another hearing after accepting a second plea agreement with a more severe punishment. At the risk of oversimplifying the issue in this case, the question is not whether jeopardy attaches when a guilty plea is accepted, but rather whether the Double Jeopardy Clause prohibits two convictions for the exact same crime.2 I have been unable to locate a single case from any jurisdiction permitting a trial court to convict a defendant, then unconvict the defendant because the court was surprised by the defendant’s criminal history, and subsequently recon-vict the defendant of the exact same offense. The absence of authority on this question is no doubt due to the Supreme Court’s repeated recognition that the Double Jeopardy Clause “protects an individual against being twice convicted for the same crime.” Abney v. United States, 431 U.S. 651, 660, 97 S.Ct. 2034, 52 L.Ed.2d 651 (1977); see also Brown v. Ohio, 432 U.S. 161, 165, 97 S.Ct. 2221, 53 L.Ed.2d 187 (1977) (stating that the Double Jeopardy Clause “protects against a second prosecution for the same offense after conviction”); Price v. Georgia, 398 U.S. 323, 326, *6790 S.Ct. 1757, 26 L.Ed.2d 300 (1970) (“The ‘twice put in jeopardy’ language of the Constitution thus relates to a potential, ie., the risk that an accused for a second time will be convicted of the ‘same offense’ for which he was initially tried.”). Having been once convicted under the laws of this state, the plain language of the Double Jeopardy Clause unambiguously protects Jeffries from being put in jeopardy a second time for that same offense. See U.S. Const, amend. V (“[N]or shall any person be subject for the same offense to be twice put in jeopardy of life or limb.” (emphasis added)).
Accordingly, because Jeffries had already been convicted of felony domestic assault by the time the district court withdrew its acceptance of Jeffries’ guilty plea, and no recognized exception to double jeopardy applies, I agree with the court’s decision to reverse Jeffries’ second conviction, reinstate his first conviction, and remand for further proceedings.

. To demonstrate the unusual circumstances of this case, "unconvict” is not a word. Yet it is also clear that the district court did not acquit the defendant of the crime of felony domestic assault in the conventional sense because the district court followed its adjudication of Jeffries as "not guilty” with the setting of a trial date. Thus, I use "uncon-vict” because no other term accurately describes the unusual actions of the district court in this case.


. Once the district court convicted Jeffries, it was immaterial whether the basis of the conviction was a guilty plea or a jury verdict. A conviction based on a guilty plea is entitled to the same respect under the Double Jeopardy Clause as a conviction based on a jury verdict. A defendant who is convicted and then later unexpectedly “unconvicted” by the district court unquestionably lives "in a continuing state of anxiety and insecurity.” Green v. United States, 355 U.S. 184, 187, 78 S.Ct. 221, 2 L.Ed.2d 199 (1957).